2022 UT App 79



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                    ARTER OCTAVIO PHILLIPS,
                          Appellant.

                            Opinion
                       No. 20190170-CA
                       Filed June 24, 2022

           Second District Court, Ogden Department
              The Honorable Jennifer L. Valencia
                        No. 161901389

              Emily Adams and Cherise M. Bacalski,
                     Attorneys for Appellant
              Sean D. Reyes and David A. Simpson,
                     Attorneys for Appellee

    JUSTICE DIANA HAGEN authored this Opinion, in which
 JUDGES DAVID N. MORTENSEN and RYAN M. HARRIS concurred. 1

HAGEN, Justice:

¶1     A jury convicted Arter Phillips of two counts of child rape.
At trial, the jury heard evidence that Phillips’s DNA had been
found on one pair of the victim’s semen-stained underwear. The
defense maintained that Phillips’s DNA must have transferred to
the victim’s underwear in the laundry from a towel he used after
having sex with his wife. In closing argument, the prosecutor


1. Justice Diana Hagen began her work on this case as a judge of
the Utah Court of Appeals. She became a member of the Utah
Supreme Court thereafter and completed her work on the case
sitting by special assignment as authorized by law. See generally
Utah R. Jud. Admin. 3-108(4).
                          State v. Phillips


pointed out that only Phillips’s and the victim’s DNA profiles
were found on the underwear, not the wife’s.

¶2     During trial, the prosecutor received a report that Phillips’s
DNA had been found on two additional pairs of the victim’s
underwear and that a third “unknown contributor” was also
detected on one of those pairs. Phillips’s attorney refused to
stipulate to the admission of the late-disclosed report, and the
evidence was never presented to the jury. On appeal, Phillips
argues that his attorney’s refusal to stipulate amounted to
ineffective assistance of counsel because the presence of a third
contributor could have supported the defense theory. He also
argues that his attorney was ineffective when he failed to object to
the prosecutor’s statement in closing argument that there were
“only two people in this sample”—Phillips and the victim.
Because Phillips has not shown that his attorney’s performance
was constitutionally deficient in either respect, we affirm his
convictions.


                         BACKGROUND 2

¶3     Phillips sexually abused the victim, a thirteen-year-old
family member, beginning when she was five years old. The abuse
occurred “[t]oo many [times] to count,” with the most recent
incident taking place on January 10, 2015—five days before the
victim reported Phillips to law enforcement.

¶4     Officers obtained a search warrant for Phillips’s home the
following day. Once there, officers collected a bag of the victim’s
soiled underwear, along with other physical evidence.
Technicians at the State’s crime lab detected traces of semen on


2. “On appeal, we recite the facts from the record in the light most
favorable to the jury’s verdict and present conflicting evidence
only as necessary to understand issues raised on appeal.” State v.
Rosen, 2021 UT App 32, n.1, 484 P.3d 1225 (cleaned up).


 20190170-CA                     2                2022 UT App 79
                          State v. Phillips


three pairs of the victim’s underwear and, accordingly, sent
cuttings of the underwear for DNA testing. Results for one pair
returned before the others, revealing a match to Phillips’s DNA
profile as well as the victim’s. No other DNA profile was detected.
The State’s witnesses, including a crime lab technician and two
DNA experts, later testified about this at trial.

¶5     Officers confronted Phillips with the DNA results during
the investigation, and Phillips explained that his semen could
have transferred onto the victim’s underwear in the laundry.
Phillips recalled having sex with his wife around the date the
victim reported him to law enforcement. He reported that he had
cleaned himself with a towel and placed it in a shared laundry
basket for “whites and towels and all that.” Because the victim’s
soiled underwear would have been in the same laundry basket,
Phillips supposed that his semen must have transferred from the
towel to the underwear. Phillips testified about the shared
laundry basket again at trial.

¶6     On day two of trial, the prosecution notified defense
counsel and the court that DNA results for the remaining two
pairs of underwear had just arrived. Like the first pair of
underwear, the prosecution represented that Phillips’s DNA had
been found on both the second and third pairs. There was,
however, “one unknown contributor in one of the samples,” and
the prosecution did not “know where it came from.”

¶7      “[B]ecause of the late notice,” the parties agreed that they
would proceed with trial “as if [the new DNA results] don’t exist
at this point.” Addressing the court, defense counsel stated,

       What was testified on the stand yesterday, we have
       had that information for months. What [the
       prosecution is] talking about is information they got
       yesterday which, you know, the rules say I’ve got to
       have more time than that. The other option is we
       could just continue the trial. So, under the rules,



 20190170-CA                     3                2022 UT App 79
                          State v. Phillips


       because it’s not been provided timely, . . . it’s not
       admissible, basically, unless I stipulate.

The court excluded the newly arrived evidence per the parties’
stipulation.

¶8     When one of the State’s DNA experts took the stand,
defense counsel attempted to boost Phillips’s explanation for how
his semen had been found on the victim’s underwear. Defense
counsel asked whether it was possible for “DNA to transfer from
one [item] to the other” when “the clothing is mixed, combined.”
The DNA expert responded that “[i]f two items were in contact
like that, it may be possible.”

¶9     The State pushed back in closing argument. Reminding the
jury of the DNA results from the first pair of underwear, the
prosecution invited the jury to consider “who else’s DNA should
be there if [Phillips’s] story is correct? You heard [the DNA expert]
say there are only two people in this sample. One is Arter Phillips,
one is [the victim]. Who is not there? [Phillips’s wife]. He didn’t
have sex with his wife. . . . But why does he remember January
10th, 2015? Ladies and gentlemen, it’s because it’s the last time
this man had sex with [the victim].”

¶10    The jury found Phillips guilty, and he now appeals.


             ISSUES AND STANDARD OF REVIEW

¶11 Phillips argues that he received ineffective assistance of
counsel on two grounds: (1) defense counsel’s refusal to stipulate
to the admission of the additional DNA results, which showed a
third DNA contributor on one of the pairs of underwear, and (2)
defense counsel’s failure to object when the State attacked
Phillips’s story during closing argument. Because Phillips raises
these claims “for the first time on appeal, there is no lower court
ruling to review.” See Layton City v. Carr, 2014 UT App 227, ¶ 6,



 20190170-CA                     4                2022 UT App 79
                          State v. Phillips


336 P.3d 587. We must therefore “decide whether [he] was
deprived of the effective assistance of counsel as a matter of law.”
Id. (cleaned up).


                            ANALYSIS

¶12 Ineffective assistance claims require a two-part showing:
“(1) that counsel’s performance was deficient, and (2) that the
deficient performance prejudiced the defense.” Provo City v.
Bishop-Garcia, 2022 UT App 16, ¶ 16, 505 P.3d 81 (cleaned up).
Counsel’s performance is deficient if, “considering all the
circumstances, counsel’s acts or omissions were objectively
unreasonable.” State v. Scott, 2020 UT 13, ¶ 36, 462 P.3d 350. And
counsel’s deficient performance is prejudicial if “there is a
reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.”
Honie v. State, 2014 UT 19, ¶ 33, 342 P.3d 182 (cleaned up). Because
a defendant must affirmatively prove both prongs of an
ineffective assistance of counsel claim, “it is not necessary for us
to address both components of the inquiry if we determine that a
defendant has made an insufficient showing on one.” Archuleta v.
Galetka, 2011 UT 73, ¶ 41, 267 P.3d 232 (cleaned up). Here, we
conclude that both of Phillips’s ineffective assistance of counsel
claims fail because he has not proved that his counsel’s
performance was objectively deficient.

                  I. Exclusion of DNA Evidence

¶13 Phillips argues that defense counsel “performed
deficiently when he stipulated that evidence that [the victim’s]
underwear contained a third DNA profile should not come in at
trial.” In Phillips’s view, such evidence would have supported his
explanation for how his semen had been found on the victim’s
underwear. That is, because Phillips stated that he had cleaned
himself with a towel after having sex with his wife, the presence




 20190170-CA                     5                2022 UT App 79
                          State v. Phillips


of a third DNA profile on the victim’s underwear would have
been consistent with Phillips’s story.

¶14 Because the additional DNA results are not in the record,
Phillips requests a remand to supplement the record under rule
23B of the Utah Rules of Appellate Procedure. See State v. Guerro,
2021 UT App 136, ¶¶ 45–48, 502 P.3d 338 (holding that defendant
could not establish ineffective assistance based on evidence in
a DNA report that was missing from the record). “Rule 23B
provides a mechanism for criminal defendants to supplement
the record with facts that are necessary for a finding of ineffective
assistance of counsel but which do not appear in the record.” State
v. Cecala, 2021 UT App 141, ¶ 32, 502 P.3d 790 (cleaned up). “A
remand under rule 23B is available only upon a nonspeculative
allegation of facts, not fully appearing in the record on appeal,
which, if true, could support a determination that counsel
was ineffective.” State v. Crespo, 2017 UT App 219, ¶ 24, 409 P.3d
99 (cleaned up). Accordingly, we must assess whether
Phillips’s allegations, if proven, would establish an ineffective
assistance of counsel claim. See State v. Gallegos, 2020 UT 19, ¶ 39,
463 P.3d 641.

¶15 Phillips has provided an affidavit from his appellate
counsel along with the second DNA report that he seeks to
admit into evidence on remand. That report indicates that
semen stains from two additional pairs of the victim’s
underwear were submitted for analysis. Both samples
contained Phillips’s and the victim’s DNA, but one of the
samples also contained an unknown third-party profile. Even
accepting these proffered facts as true, however, Phillips
cannot show that defense counsel rendered deficient
performance by refusing to stipulate to the admission of that
evidence. Rather, defense counsel’s strategic decision—that the
inculpatory nature of the newly arrived DNA results
outweighed any exculpatory value—was not objectively
unreasonable.




 20190170-CA                     6                2022 UT App 79
                           State v. Phillips


¶16 We “indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance.”
State v. Ray, 2020 UT 12, ¶ 34, 469 P.3d 871 (cleaned up). Thus, “[i]f
it appears counsel’s actions could have been intended to further a
reasonable strategy, a defendant has necessarily failed to show
unreasonable performance.” Id. Further, “it is not enough for the
defendant to simply point to some strategy other than the one that
counsel employed that looks superior given the actual results of
trial.” State v. Wright, 2021 UT App 7, ¶ 53, 481 P.3d 479 (cleaned
up). So long as the strategy selected was reasonable in the
moment, we defer “to the professional judgment of counsel,”
regardless of the end result. Id. (cleaned up); see also Ray, 2020 UT
12, ¶ 31 (“The reasonableness of counsel’s challenged conduct
must be judged on the facts of the particular case, viewed as of the
time of counsel’s conduct.” (cleaned up)).

¶17 Here, even though the existence of the third DNA profile
on one of the pairs of underwear might have been helpful to the
defense theory, counsel could have reasonably concluded that
any such benefit was outweighed by the risk of admitting the
evidence. When presented with the additional DNA results,
counsel had a choice. He could stipulate to the report’s admission
in hopes of persuading the jury that the third DNA contributor
was Phillips’s wife, despite the fact that there was no third
contributor found on the two other pairs of underwear.
Alternatively, counsel could refuse to stipulate, removing two out
of three semen-stained pairs of underwear—all bearing Phillips’s
DNA—from consideration by the jury altogether. The latter
option was an objectively reasonable trial strategy, which we will
not second-guess on appeal.

¶18 Even if the second DNA report was added to the
record, Phillips could not establish that his counsel rendered
ineffective assistance in not stipulating to the admission of that
evidence at trial. We therefore deny his request for a remand
under rule 23B.




 20190170-CA                      7                2022 UT App 79
                          State v. Phillips


         II. Failure to Object During Closing Arguments

¶19 Phillips next argues that defense counsel should have
objected when the prosecution said that “there was no third DNA
contributor in the evidence” during closing argument. 3 As
Phillips sees it, “the prosecutor knew that there was a third
unidentified DNA contributor and had agreed to not admit
evidence of that contributor at trial.” So when the prosecutor
pointed out that no third DNA contributor had been found on the
single pair of underwear that the State’s witnesses did discuss at
trial, Phillips contends that “the prosecut[ion] breache[d] its
agreement and misconstrued the evidence, arguing false
inferences to the jury.” We disagree.

¶20 As with any decision by counsel not to object, we must
“determine whether correcting the error was sufficiently
important under the circumstances that failure to do so was
objectively unreasonable—i.e., a battle that competent counsel
would have fought.” State v. Ray, 2020 UT 12, ¶ 32, 469 P.3d 871.
We bear in mind there are several reasons for counsel to refrain
from objecting during closing argument, since doing so risks
“highlighting problematic evidence” or “annoying the jury.” State
v. Hummel, 2017 UT 19, ¶ 110, 393 P.3d 314. Accordingly, our
supreme court has instructed that “the question is not whether the
prosecutor’s comments were proper, but whether they were so
improper that counsel’s only defensible choice was to interrupt
those comments with an objection.” State v. Houston, 2015 UT 40,
¶ 76, 353 P.3d 55 (cleaned up). Short of that, we presume that
“counsel’s conduct falls within the wide range of reasonable
professional assistance.” Strickland v. Washington, 466 U.S. 668, 689
(1984).



3. The State contends that this argument also turns on whether
this court grants Phillips’s rule 23B motion. We believe that the
record is sufficiently complete, however, to address the merits of
Phillips’s argument.


 20190170-CA                     8                2022 UT App 79
                          State v. Phillips


¶21 The prosecutor’s statement in this case did not
mischaracterize the evidence. Discussing the DNA results from
the first pair of underwear—the only DNA results admitted at
trial—the prosecutor said, “You heard [the DNA expert] say there
are only two people in this sample. One is Arter Phillips, one is
[the victim]. Who is not there? [Phillips’s wife].” That statement
was accurate; there was no third DNA contributor detected on the
first pair of underwear. The prosecution was therefore within its
“right to argue the case based on the total picture shown by the
evidence” at trial. See Houston, 2015 UT 40, ¶ 76 (cleaned up).

¶22 At the very least, reasonable defense counsel could have
decided not to object. Counsel could have reasonably determined,
as we do, that the prosecutor’s statement was a fair description of
the evidence and that objecting would be futile. See State v.
Makaya, 2020 UT App 152, ¶ 9, 476 P.3d 1025. Or that the
prosecutor’s statement was not so inaccurate to risk highlighting
unfavorable evidence or annoying the jury by objecting. See
Hummel, 2017 UT 19, ¶ 110. In other words, objecting was not
counsel’s “only defensible choice.” See Houston, 2015 UT 40, ¶ 76
(cleaned up).

¶23 Accordingly, counsel did not render deficient performance
by failing to object during the prosecution’s closing argument.
Phillips thus did not receive ineffective assistance of counsel in
this respect.


                         CONCLUSION

¶24 Phillips has not shown that his counsel’s performance at
trial was objectively unreasonable. Therefore, his ineffective
assistance of counsel claims fail, and his convictions are affirmed.




 20190170-CA                     9                2022 UT App 79